Exhibit 10.20

[Employee RSU]

John B. Sanfilippo & Son, Inc. 2014 Omnibus Incentive Plan

 

 

 

Restricted Stock Unit Award Agreement

 

 

[Insert Date]

[Insert Name of Participant]

In accordance with the terms of the John B. Sanfilippo & Son, Inc. 2014 Omnibus
Incentive Plan (the “Plan”), pursuant to action of the Compensation Committee
(the “Committee”) of the Board of John B. Sanfilippo & Son, Inc. (the
“Company”), the Company hereby grants to you (the “Recipient”), subject to the
terms and conditions set forth in this Restricted Stock Unit Award Agreement
(including Annex A hereto), Restricted Stock Units (“RSUs”), as set forth below.

Unless otherwise specified, capitalized terms used herein or in Annex A shall
have the meanings specified in the Plan. The terms and conditions of the Plan
are incorporated by reference and govern except to the extent that, when
permitted by the Plan, this RSU Award Agreement provides otherwise.

Each RSU corresponds to one Share and is an unfunded and unsecured promise by
the Company to deliver such Share on a future date as set forth herein. Until
such delivery, you only have the rights of a general unsecured creditor of the
Company and not as a stockholder with respect to the Shares underlying your
RSUs.

 

Number of RSUs Granted:   [#] Date of Grant:   [xx/xx/xxxx] Period of
Restriction:   Date of Grant through [xx/xx/xxxx] Share Payment Date:   Each RSU
will convert to the right to receive one Share on the day following the date the
Period of Restriction ends (including due to accelerated vesting as contemplated
in Annex A) with respect to that RSU, with the Share being delivered to the
Recipient as soon as administratively possible thereafter (but no later than 60
days thereafter), or such other date(s) as are specified by the Recipient in a
valid deferral election filed with the Company or as may be required pursuant to
Section 3 of Annex A.

 

1



--------------------------------------------------------------------------------

[Employee RSU]

 

 

Dividend Equivalents:   If a valid deferral election is made by the Recipient,
then during the period from the first day after the Period of Restriction
through the Share Payment Date, each RSU shall include a right to Dividend
Equivalents, if any, in respect of such period and for which the applicable
record date occurs during such period. Such Dividend Equivalents shall be paid
to the Recipient on a current basis (less applicable withholding). “Dividend
Equivalents” are a right to receive an amount equal to the dividends or property
distributions that would have been made in respect of each Share underlying an
RSU (other than dividends or distributions of securities to the extent covered
in Section 4.4 of the Plan).

RSUs are subject to forfeiture as provided herein (including Annex A) and the
Plan.

Further terms and conditions of your Award of RSUs are set forth in Annex A,
which is an integral part of this RSU Award Agreement.

By accepting this Award, you hereby acknowledge the receipt of a copy of this
RSU Award Agreement including Annex A, and a copy of the Plan and agree to be
bound by all terms and provisions hereof (including Annex A) and thereto.

 

Tom Fordonski Senior Vice President, Human Resources John B. Sanfilippo & Son,
Inc. Recipient:  

 

Print Name:

 

2



--------------------------------------------------------------------------------

[Employee RSU]

 

 

Annex A

 

 

 

Restricted Stock Unit Award Agreement

 

 

Further Terms and Conditions of Award. It is understood and agreed that the
Award of RSUs evidenced by the RSU Award Agreement to which this is annexed is
subject to the following additional terms and conditions:

 

  1. Termination of Service. Upon the Recipient’s Termination of Service, all
unvested RSUs (RSUs for which the Period of Restriction has not lapsed) shall be
treated as follows:

 

  a. Death or Disability – If the Recipient’s Termination of Service is on
account of death or Disability, then all of the unvested RSUs shall immediately
become nonforfeitable and the restrictions with respect to such RSUs shall lapse
as of the date of death or the date the Committee determines that the Disability
occurred, as applicable.

 

  b. Normal Retirement with Proper Advance Notice – Notwithstanding
Section 13(b) of the Plan, if the Recipient’s Termination of Service is on
account of Normal Retirement (as defined below) and the Recipient provided at
least 365 days advance written notice of the date of such Normal Retirement to
the Senior Vice President, Human Resources, then all unvested RSUs shall
immediately become nonforfeitable and the restrictions with respect to such RSUs
shall lapse as of the date of such Termination of Service. For the purposes of
this RSU Award Agreement, “Normal Retirement” shall mean the Recipient’s
Termination of Service, other than death or Disability, after the date the
Recipient has (i) been continuously employed by the Company or any Subsidiary of
the Company for at least seven (7) years and (ii) achieved the age of at least
62.

 

  c. Early Retirement with Proper Advance Notice – Notwithstanding Section 13(b)
of the Plan, if the Recipient’s Termination of Service is on account of Early
Retirement (as defined below) and the Recipient provided at least 365 days
advanced written notice of the date of such Early Retirement to the Senior Vice
President, Human Resources, then the restrictions with respect to such RSUs
shall lapse as of the date of such Termination of Service with respect to the
number of RSUs subject to this RSU Award Agreement multiplied by a fraction
(which shall not be greater than 1), the numerator of which is the number of
whole months that have elapsed from the Date of Grant to the date of Termination
of Service and the denominator of which is 36. The remainder of the RSUs shall
be forfeited and canceled as of the date of the Participant’s Termination of
Service. For the purposes of this RSU Award Agreement, “Early Retirement” shall
mean the Recipient’s Termination of Service, other than death or Disability,
after the date the Recipient has (i) been continuously employed by the Company
or any Subsidiary of the Company for at least ten (10) years and (ii) achieved
the age of at least 55.

 

3



--------------------------------------------------------------------------------

[Employee RSU]

 

 

  d. Normal Retirement or Early Retirement without Proper Advance Notice – If
the Recipient’s Termination of Service is on account of Normal Retirement or
Early Retirement and the Recipient failed to provide at least 365 days advance
written notice of the date of such Normal Retirement or Early Retirement to the
Senior Vice President, Human Resources, then all unvested RSUs shall be
forfeited as of the end of the day of such Termination of Service unless the
Committee, in its sole discretion, determines that all or some portion of such
unvested RSUs shall become nonforfeitable and the restrictions with respect to
such RSUs shall lapse as of the date of Normal Retirement or Early Retirement.

 

  e. Any Other Reason – If the Recipient’s Termination of Service is on account
of any other reason, then all unvested RSUs shall be forfeited as of the end of
the day of such Termination of Service.

 

  2. Share Payment Date Deferral. If the Recipient makes a valid deferral
election with respect to the RSUs in accordance with the requirements of Code
Section 409A and as prescribed by the Committee, then the Shares underlying the
RSUs for which restrictions have lapsed shall be paid out in accordance with
such deferral election.

 

  3. Six-Month Delay Due to Code Section 409A. Notwithstanding anything else
herein to the contrary, if Recipient is a “specified employee” for purposes of
Code Section 409A at the time of the Recipient’s Termination of Service and if
an exception under Code Section 409A does not apply, any payment to the
Recipient under this RSU Award Agreement that is payable on account of a
Termination of Service (other than death or Disability) shall be delayed until
six (6) months after the Recipient’s Termination of Service (other than death or
Disability) as required by Code Section 409A. Normal and Early Retirements with
proper notice may be subject to this six-month delay.

 

  4. Fractional Shares. If any calculation of Shares to be awarded or to be
forfeited or to be released from restrictions or limitations would result in a
fraction, any fraction of 0.5 or greater will be rounded to one, and any
fraction of less than 0.5 will be rounded to zero.

 

  5. Tax Withholding. With respect to the minimum statutory tax withholding
required upon the date the Period of Restriction ends, the Company may satisfy
such withholding requirements by (a) withholding from other wages, compensation
and amounts otherwise owed to the Recipient or, (b) at the written election of
the Participant, by withholding Shares upon the date that the restrictions lapse
to such RSUs, in whole or in part, but only with regard to that portion of the
RSUs for which the Period of Restriction has ended. Unless the withholding of
such Shares is not allowed under applicable tax or securities law or has
materially adverse accounting consequences, the Recipient may elect, in writing,
for the Company to withhold additional Shares beyond the number required to
satisfy the minimum statutory tax withholding, up to the maximum applicable
federal and state tax rates. If the obligation for any taxes is satisfied
by withholding in Shares, for tax purposes, the Recipient is deemed to have been
issued the full number of Shares subject to the RSUs, notwithstanding that a
number of the Shares are so withheld.

 

  6. Ratification of Actions. By accepting the RSU Award or other benefit under
the Plan, the Recipient and each person claiming under or through him shall be
conclusively deemed to have indicated the Recipient’s acceptance and
ratification of, and consent to, any action taken under the Plan or the RSU
Award by the Company, the Board or the Committee.

 

4



--------------------------------------------------------------------------------

[Employee RSU]

 

 

  7. Notices. Any notice hereunder to the Company shall be addressed to its
Senior Vice President, Human Resources, and any notice hereunder to Recipient
shall be addressed to him or her at the address contained in the Company’s
records, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

  8. Nontransferability. Recipient may not sell, transfer, assign, pledge or
otherwise dispose of the RSUs covered by this RSU Award Agreement, other than by
will or by the laws of descent and distribution.

 

  9. No Employment Rights. This RSU Award Agreement does not provide Recipient
with any rights to continued employment with the Company or a Subsidiary. The
Company and its Subsidiaries reserve the right to terminate Recipient’s
employment at any time, with or without cause.

 

  10. Trade Secrets and Confidential Information. Recipient shall not at any
time directly or indirectly, either during or after the term of employment with
the Company, divulge any Trade Secrets (as defined below) or any Confidential
Information (as defined below) to any other person or business entity, nor use
or permit the use of any Trade Secrets or any Confidential Information, other
than on behalf of the Company and pursuant to the discharge of the
responsibilities of Recipient as an employee. Upon the cessation of Recipient’s
employment with the Company under any circumstances, Recipient shall promptly
tender to the Company all documents, lists, records, cellular devices,
computers, computer stored media and data (with accompanying passwords) and any
other items, and reproductions thereof, of any kind in Recipient’s possession or
control containing Trade Secrets or Confidential Information. Recipient agrees
to carefully guard (a) the Trade Secrets and Confidential Information and
(b) similar information owned by others which Recipient knows the Company is
obligated by contract or other duty to keep confidential.

 

  a. Trade Secrets – As used herein, the term “Trade Secrets” shall include any
information that derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons or business entities who can obtain economic value from
its disclosure or use. As used herein, Trade Secrets shall not include
information which is known, or shall become known through no fault of the
Recipient, to the public or generally known within the industry of businesses
comparable to the Company. All Trade Secrets imparted to Recipient by the
Company, or otherwise obtained by Recipient, at any time, relating to the
Company’s business operations, product data, customer or prospect lists or
information, procurement data or practices, customer specification information
and related data, pricing and cost data, marketing information, computer
programs, business strategies, information regarding products under research and
development, recipes, product formulae, manufacturing processes and any other
such proprietary and confidential information is revealed and entrusted to
Recipient in confidence, solely in connection with and for the purpose of
employment on behalf of the Company. Recipient agrees that Trade Secrets are and
remain the sole property of the Company.

 

5



--------------------------------------------------------------------------------

[Employee RSU]

 

 

  b. Confidential Information – As used herein, the term “Confidential
Information” shall include Trade Secrets and all other confidential and/or
proprietary information that does not rise to the level of Trade Secrets that is
imparted, revealed and/or entrusted to Recipient by the Company in confidence.
Confidential Information that is not Trade Secrets includes, but is not limited
to, information regarding the Company’s operations, procurement processes,
product information regarding products under research and development, methods
of doing business, supplier and grower information, and accounting and legal
information. As used herein, Confidential Information shall not include any
information that is (a) generally known within the industry of businesses
comparable to the Company or to the public, other than as a result of the breach
of this RSU Award Agreement by Recipient or any breach of confidentiality
obligations or other duties by third parties, (b) made legitimately available to
Recipient by a third party without breach of any confidentiality obligation or
other duty, or (c) required by law or legal process to be disclosed; provided
that Recipient shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and cooperate
with any attempts by the Company to obtain a protective order or similar
treatment. All Confidential Information imparted to Recipient by the Company, or
otherwise obtained by Recipient, at any time, is revealed and entrusted to
Recipient in confidence, solely in connection with and for the purpose of
employment on behalf of the Company. Recipient agrees that Confidential
Information is and remains the sole property of the Company.

 

  c. Notice of Immunity – Pursuant to the Defend Trade Secrets Act of 2016,
Recipient understands that: Recipient shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of Trade
Secrets that are made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, in each case, solely
for the purpose of reporting or investigating a suspected violation of law.
Recipient shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of Trade Secrets that are made in a
complaint or other document that is filed in a lawsuit or other proceeding, if
such filing is made under seal. Recipient who files a lawsuit for retaliation by
the Company for reporting a suspected violation of law may disclose Trade
Secrets to the attorney of Recipient and use the Trade Secrets information in
the court proceeding if Recipient (a) files any document containing the Trade
Secrets under seal, and (b) does not disclose the Trade Secrets, except pursuant
to court order.

 

  11. Non-Solicitation and Non-Disparagement.

 

  a. Restrictions as to Solicitation of Employees – Recipient agrees that,
during his employment with the Company and for a period of 12 months from the
cessation of Recipient’s employment with the Company for any reason, including
retirement, voluntary resignation, cessation as a result of performance or for
or without cause, Recipient shall not solicit, hire or cause to be hired any
employees of the Company for employment in any line of business or attempt to
induce or encourage any such employee to leave the employ of the Company.
Recipient also agrees not to make such solicitations indirectly. Recipient also
shall not, directly or indirectly, aid or assist any other person, firm,
corporation or other business entity in performing any of the aforesaid acts.
This applies to actions Recipient may take in any capacity, including, but not
limited to, as proprietor, partner, joint venturer, stockholder, director,
officer, trustee, principal, agent, servant, employee, or in any other capacity.
It is agreed this restriction is reasonable and necessary to protect the
goodwill and confidential information of the Company.

 

6



--------------------------------------------------------------------------------

[Employee RSU]

 

 

  b. Non-Disparagement – Recipient agrees not to willingly or knowingly make any
statement or criticism that would reasonably be expected to cause the Company’s
customers, suppliers or other business partners embarrassment, humiliation or
otherwise cause or contribute to the Company’s customers, suppliers or other
business partners being held in disrepute by the public or by the customers,
suppliers, other business partners or employees of the Company, except as
required by law. Recipient agrees not to willingly or knowingly make any
statement or criticism that would reasonably be expected to cause the Company
embarrassment, humiliation or otherwise cause or contribute to the Company being
held in disrepute by the public or the customers, suppliers, other business
partners or employees of the Company, or otherwise disparage or harm the
reputation of the Company. However, nothing in this RSU Award Agreement will be
construed to prohibit Recipient from filing a charge with, reporting possible
violations to, or participating or cooperating with any governmental agency or
entity, including but not limited to the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
Congress, or any agency Inspector General, or making other disclosures that are
protected under the whistleblower, anti-discrimination or antiretaliation
provisions of federal, state or local law or regulation; provided, that
Recipient may not disclose Company information that is protected by the
attorney-client privilege, except as expressly authorized by law; provided
further, Recipient does not need the prior authorization of the Company to make
any such reports or disclosures, and Recipient is not required to notify the
Company that Recipient has made such reports or disclosures.

 

  12. Cooperation. At any time subsequent to the cessation of Recipient’s
employment with the Company for any reason, Recipient agrees to cooperate fully
with the Company in the defense, prosecution or conduct of any claims, actions,
investigations, or reviews now in existence or which may be initiated in the
future against, involving or on behalf of the Company or any Subsidiary which
relate to events or occurrences that transpired during Recipient’s employment
with the Company (“Matters”). Recipient’s cooperation in connection with such
Matters will include, but not be limited to, being available for telephone
conferences with outside counsel and/or personnel of the Company, being
available for interviews, depositions and/or to act as a witness on behalf of
the Company, if reasonably requested. The Company will reimburse Recipient for
all reasonable out-of-pocket expenses incurred by Recipient in connection with
such cooperation with respect to such Matters.

 

  13. Remedies. Recipient understands and agrees that money damages would not be
a sufficient remedy for any breach of this RSU Award Agreement and that if
Recipient should breach, or threaten to commit a breach, of any of the
provisions of this RSU Award Agreement, the Company is entitled to seek
equitable relief, including injunction and specific performance, as a remedy of
such breach, in each case without any requirement to post a bond or other
surety. Such remedies shall not be deemed to be the exclusive remedies for a
breach of this RSU Award Agreement, but shall be in addition to all other
remedies available at law or equity to the Company. The restrictions contained
in this RSU Award Agreement do not supersede or reduce any rights that the
Company may have pursuant to Federal or State law pertaining to any Trade
Secrets or Confidential Information and, in the event that any such law provides
greater protections with respect to any Trade Secrets or Confidential
Information than the protections contained in this RSU Award Agreement, such
greater protections shall apply.

 

7



--------------------------------------------------------------------------------

[Employee RSU]

 

 

  14. Governing Law and Severability. This RSU Award Agreement shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. To
the extent not preempted by Federal law, the RSU Award Agreement will be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of law provisions. The provisions of this RSU Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

  15. Definitions. Capitalized terms not otherwise defined in the RSU Award
Agreement or in this Annex A attached thereto shall have the meanings given them
in the Plan.

 

  16. Code Section 409A. It is intended that this RSU Award Agreement will
either comply with or be exempt from Code Section 409A to the extent applicable,
and the Plan and the RSU Award Agreement shall be interpreted and construed on a
basis consistent with such intent. The RSU Award Agreement may be amended in any
respect deemed necessary (including retroactively) by the Committee in order to
preserve compliance with (or exemption from) Code Section 409A. The preceding
shall not be construed as a guarantee of any particular tax effect for any
benefits or amounts deferred or paid pursuant to this RSU Award Agreement.

 

  17. Waiver. The Recipient and every person claiming under or through the
Recipient hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan or this RSU Award
Agreement issued pursuant to the Plan.

 

  18. Interpretation. The Committee shall have final authority to interpret and
construe the Plan and this RSU Award Agreement and Annex A and to make any and
all determinations thereunder, and its decision shall be binding and conclusive
upon the Recipient and his/her legal representative in respect of any questions
arising under the Plan or this RSU Award Agreement and Annex A.

 

  19. Securities Laws. The Recipient acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the Shares
underlying the RSUs granted pursuant to this RSU Award Agreement, even after the
Shares have been delivered to the Recipient. Specifically, Recipient
acknowledges that, to the extent he or she is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the Shares underlying the
RSUs granted pursuant to this RSU Award Agreement are subject to certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144). Recipient hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state and federal securities laws and any restrictions
on the resale of such shares which may pertain under such laws.

 

8



--------------------------------------------------------------------------------

[Employee RSU]

 

 

  20. Compensation Recovery. This RSU Award Agreement shall be subject to any
compensation recovery policy adopted by the Company, including any policy
required to comply with applicable law or listing standards, as such policy may
be amended from time to time in the sole discretion of the Company. As
consideration for and by accepting the RSUs, the Recipient agrees that all prior
equity awards made by the Company to the Recipient shall become subject to the
terms and conditions of the provisions of this Section 20.

 

  21. Data Collection. The Recipient hereby explicitly and unambiguously
consents to the collection, use, holding and transfer, in electronic or other
form, of his or her personal data as described in this RSU Award Agreement by
the Company for the exclusive purpose of implementing, administering and
managing the Recipient’s participation in the Plan. The Recipient understands
that the Company may hold certain personal information about the Recipient,
including his or her name, home address and telephone number, date of birth,
social security number or other identification number, salary, nationality, job
title, any Shares held in the Company, details of all options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Recipient’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan. The Recipient may request a list with the names and addresses of any
recipients of the Data by contacting the Senior Vice President, Human Resources.
The Recipient authorizes any such third parties to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Recipient may elect to deposit any shares
acquired upon settlement of the RSUs. Data will be held only as long as is
necessary to implement, administer and manage the Recipient’s participation in
the Plan. The Recipient may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Senior Vice President, Human
Resources. Refusing or withdrawing his or her consent may affect the Recipient’s
ability to participate in the Plan. For more information on the consequences of
a refusal to consent or withdrawal of consent, the Recipient may contact the
Senior Vice President, Human Resources.

 

9